                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cr-00098-MOC-DSC


 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
 Vs.                                          )                       ORDER
                                              )
                                              )
 NICKOLAS M. GODFREY,                         )
                                              )
                 Defendant.                   )




         THIS MATTER is before the Court on defendant’s Motion to Dismiss Appeal, filed

through counsel. Defendant also seeks to withdraw his transcript request as part of his motion.

Having considered defendant’s motion and reviewed the pleadings, the Court enters the following

Order.



                                           ORDER

         IT IS, THEREFORE, ORDERED that defendant’s Motion to Dismiss Appeal (#39) is

GRANTED, and his corresponding transcript request shall be withdrawn.



                                          Signed: September 3, 2019
